        Case 1:17-cv-00423-WHP Document 132 Filed 01/21/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                :
KING RANGE, JR.,                                :
                                                :
                      Plaintiff,                :
                                                :          17cv0423
               -against-                        :
                                                :          SCHEDULING ORDER
535 BROADWAY GROUP LLC AND                      :
LUCKY BRAND DUNGAREES STORES,                   :
LLC,                                            :
                                                :
                      Defendants.               :
                                                :

WILLIAM H. PAULEY III, Senior United States District Judge:

               By memo endorsement dated October 23, 2020, this Court directed the parties to

submit a joint status report by January 15, 2021. No joint report was filed. Instead, Defendant

Lucky Brand submitted its own status report. Once again, the parties are directed to file a joint

report that includes Plaintiff and Co-Defendant 535 Broadway Group, LLC no later than

February 15, 2021.


Dated: January 21, 2021
       New York, New York
